                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JUAN M. CASTRO CASTAÑEDA,                           Case No. 18-cv-05586-DMR (PR)
                                                       Petitioner,                          ORDER OF TRANSFER
                                   8
                                                  v.
                                   9

                                  10    DEBBIE ASUNCION, Warden,1
                                                       Respondent.
                                  11

                                  12          On September 10, 2018, Petitioner, a state prisoner currently incarcerated at California
Northern District of California
 United States District Court




                                  13   State Prison-Los Angeles County, filed a pro se petition for a writ of habeas corpus. Dkt. 1.

                                  14          On September 12, 2018, the Clerk of the Court sent a notice directing Petitioner to either

                                  15   pay the filing fee or file a completed prisoner’s in forma pauperis (“IFP”) application form. Dkt.

                                  16   2. On that same date, the Clerk also sent a notice directing Petitioner to sign his petition. Dkt. 3.

                                  17   Finally, the Clerk sent a third notice directing Petitioner to complete and return to the court a

                                  18   Notice of Assignment of Prisoner Case to a Magistrate Judge. Dkt. 4.

                                  19          On September 24, 2018, the three aforementioned notices were returned as undeliverable

                                  20   with the notation “NSN [no such number].” Dkt. 5.

                                  21          On September 26, 2018, the Clerk re-sent the aforementioned notices to another address,

                                  22   which was taken from the envelope Petitioner had used to mail his petition.2 To date, Petitioner

                                  23   has not responded to the notices. In addition, the notices have not been returned as undeliverable.

                                  24

                                  25          1
                                               Debbie Asuncion is the current warden of the prison where Petitioner is incarcerated, has
                                  26   been substituted as Respondent pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.

                                  27
                                              2
                                                The court notes that Petitioner’s address on the petition form is different from the address
                                       written on the envelope. Compare Dkt. 1 (P.O. Box 467, Lancaster, CA 93539) with Dkt. 1-1
                                  28   (P.O. Box 8457, Lancaster, CA 93539). The court has confirmed that the latter is the correct
                                       mailing address for California State Prison-Los Angeles County.
                                   1           A petition for a writ of habeas corpus made by a person in custody under the judgment and

                                   2   sentence of a state court of a State which contains two or more federal judicial districts may be

                                   3   filed in either the district of confinement or the district of conviction. See 28 U.S.C. § 2241(d).

                                   4   The district court where the petition is filed, however, may transfer the petition to the other district

                                   5   in the furtherance of justice. See id. Federal courts in California traditionally have chosen to hear

                                   6   petitions challenging a conviction or sentence in the district of conviction. See Dannenberg v.

                                   7   Ingle, 831 F. Supp. 767, 767 (N.D. Cal. 1993); Laue v. Nelson, 279 F. Supp. 265, 266 (N.D. Cal.

                                   8   1968). If the petition is directed to the manner in which a sentence is being executed, e.g., if it

                                   9   involves parole or time credits claims, the district of confinement is the preferable forum. See

                                  10   Habeas L.R. 2254-3(a); Dunne v. Henman, 875 F.2d 244, 249 (9th Cir. 1989).

                                  11           Here, Petitioner challenges a conviction and sentence incurred in the San Diego County

                                  12   Superior Court, which is within the venue of the Southern District of California. See 28 U.S.C.
Northern District of California
 United States District Court




                                  13   § 84. Because Petitioner is challenging his conviction, venue for the instant habeas action is

                                  14   proper in the district of conviction. 28 U.S.C. § 2241(d).

                                  15           Pursuant to 28 U.S.C. § 1406(a) and Habeas L.R. 2254-3(b), and in the interest of justice,

                                  16   this action is TRANSFERRED to the United States District Court for the Southern District of

                                  17   California.3 The Clerk shall transfer the case forthwith.

                                  18           If Petitioner wishes to further pursue this action, he must sign his petition and complete the

                                  19   IFP application form required by the United States District Court for the Southern District of

                                  20   California. He must then mail the signed petition as well as his completed IFP application form to

                                  21   that district.

                                  22           IT IS SO ORDERED.

                                  23   Dated: October 5, 2018

                                  24

                                  25
                                                                                                      DONNA M. RYU
                                  26                                                                  United States Magistrate Judge
                                  27
                                               3
                                  28             Venue transfer is a non-dispositive matter and, thus, it falls within the scope of the
                                       jurisdiction of the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(B)(1)(A).
                                                                                         2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        JUAN M. CASTRO CASTANEDA,
                                   4                                                          Case No. 4:18-cv-05586-DMR
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        WARDEN,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on October 5, 2018, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Juan M. Castro Castaneda ID: CDC: P 76819
                                       California State Prison
                                  18   P.O. Box 8457
                                       Lancaster, CA 93539
                                  19

                                  20   Dated: October 5, 2018

                                  21
                                                                                          Susan Y. Soong
                                  22                                                      Clerk, United States District Court
                                  23

                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      Ivy Lerma Garcia, Deputy Clerk to the
                                                                                          Honorable DONNA M. RYU
                                  27

                                  28
                                                                                          3
